Judgment modi*750lied by striking out the provision requiring the defendant to remove the new fence erected by her; also by striking out the first adjudging paragraph of the judgment and inserting in lieu thereof a provision establishing the northerly line of plaintiff’s land and property as a line along the southerly line of the present fence and such line extended to intersect the westerly line of Monroe street at a point distant 195.16 feet northerly from the intersection of the north line of Broadway and the westerly line of Monroe street, and as so modified the judgment is affirmed, without costs of this appeal to either party. Certain findings of fact and law reversed and new findings made. All concur. Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ.